DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         DANIEL PRONMAN,
                             Appellant,

                                    v.

  BRIAN STYLES, EDWARD J. O'SHEEHAN OF SHUTTS & BOWEN,
LAURIE THOMPSON OF ZONE LAW and FOWLER-WHITE LAW FIRM,
    BRETT HOROWITZ, JOHN M. ROSS, JOHN J. SHAHADY OF
       KOPELOWITZ, OSTROW, FERGUSON, WEISELBERG,
         GILBERT FIRM, ALL LAWYERS and LAW FIRMS,
                         Appellees.

                             No. 4D20-1542

                             [August 5, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE19-022567
(07).

  Daniel Pronman, Coral Springs, pro se.

   John J. Shahady of Shahady & Wurtenberger, P.A., Fort Lauderdale,
for appellees Edward J. O’Sheehan, Laurie Thompson, Brett Horowitz,
John M. Ross, John J. Shahady and Fowler White Law Firm.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.